Name: 87/478/EEC: Commission Decision of 9 September 1987 approving the plan for the accelerated eradication of classical swine fever presented by Portugal (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  means of agricultural production
 Date Published: 1987-09-26

 Avis juridique important|31987D047887/478/EEC: Commission Decision of 9 September 1987 approving the plan for the accelerated eradication of classical swine fever presented by Portugal (Only the Portuguese text is authentic) Official Journal L 273 , 26/09/1987 P. 0041 - 0041*****COMMISSION DECISION of 9 September 1987 approving the plan for the accelerated eradication of classical swine fever presented by Portugal (Only the Portuguese text is authentic) (87/478/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Decision 87/230/EEC (2), and in particular Article 3 thereof, Having regard to Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the eradication of classical swine fever (3), as last amended by Decision 87/230/EEC, and in particular Article 5 thereof, Whereas, by letter dated 10 March 1987, Portugal communicated to the Commission a plan for the accelerated eradication of classical swine fever; Whereas the plan has been examined and found to comply with Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (4), and with Directive 80/1095/EEC; and whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plan for the accelerated eradication of classical swine fever presented by Portugal is hereby approved. Article 2 Portugal shall bring into force by 1 July 1987 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 9 September 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 99, 11. 4. 1987, p. 16. (3) OJ No L 325, 1. 12. 1980, p. 5. (4) OJ No L 47, 21. 2. 1980, p. 11.